court will reverse sentencing decision supported only by impalpable and
                       highly suspect evidence). Accordingly, we
                                   ORDER the judgment of conviction AFFIRMED.




                                               Gibbons


                                                      J.                                    J.
                       Douglas                                     Saitta




                       cc:   Hon. Michelle Leavitt, District Judge
                             Kristina M. Wildeveld
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A     _a


                   I                                                              V>MEINFFMNIERBE